             Case 1:16-cv-01534-JEB Document 396 Filed 01/28/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                   Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                            (and Consolidated Case Nos. 16-cv-1796
                                                     and 17-cv-267)
                      Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE,

                      Plaintiff-Intervenor,

       and

SARA JUMPING EAGLE, ET AL.,

                      Plaintiff-Intervenors,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.


                     NOTICE AND WITHDRAWAL OF MOTION TO STAY

       The Federal Defendants hereby provide notice that appropriations for the Department of Justice

have been restored. As a result, the Federal Defendants withdraw their previously-filed Motion for a

Stay, ECF No. 394.

       Counsel for Federal Defendants have resumed work on this case and are conferring with the

Plaintiffs, Intervenors and United States Army Corps of Engineers regarding the administrative record.

At this time, Federal Defendants expect to be able to comply with the deadlines identified in the
             Case 1:16-cv-01534-JEB Document 396 Filed 01/28/19 Page 2 of 3



December 12, 2018 scheduling order, including those related to the Administrative Record. However, in

the event Federal Defendants need any additional time we will advise the parties and move the court as

soon as possible.



Respectfully submitted this 28th day of January, 2019,

                                                   JEAN E. WILLIAMS
                                                   Deputy Assistant Attorney General
                                                   Environment & Natural Resources Division
                                                   U.S. Department of Justice


                                                   By: /s/ Reuben Schifman
                                                   REUBEN SCHIFMAN, NY BAR
                                                   BRIAN COLLINS, TX Bar 24038827
                                                   AMARVEER S. BRAR, CA Bar 309615
                                                   MATTHEW MARINELLI, IL Bar 6277967
                                                   U.S. Department of Justice
                                                   Natural Resources Section
                                                   P.O. Box 7611
                                                   Benjamin Franklin Station
                                                   Washington, DC 20044
                                                   Phone: (202) 305-0479 (Brar)
                                                   Phone: (202) 305-4224 (Schifman)
                                                   Phone: (202) 305-0293 (Marinelli)
                                                   Phone: (202) 305-0428 (Collins)
                                                   Fax: (202) 305-0506
                                                   amarveer.brar@usdoj.gov
                                                   reuben.schifman@usdoj.gov
                                                   matthew.marinelli@usdoj.gov
                                                   brian.m.collins@usdoj.gov

                                                   ERICA M. ZILIOLI, D.C. Bar 488073
                                                   U.S. Department of Justice
                                                   Environmental Defense Section
                                                   P.O. Box 7611
                                                   Washington, DC 20044
                                                   Phone: (202) 514-6390
                                                   Fax: (202) 514-8865
                                                   Erica.Zilioli@usdoj.gov

                                                   Attorneys for the United States Army Corps of
                                                   Engineers
             Case 1:16-cv-01534-JEB Document 396 Filed 01/28/19 Page 3 of 3



                                                       OF COUNSEL:

                                                       MILTON BOYD
                                                       MELANIE CASNER
                                                       U.S. Army Corps of Engineers
                                                       Office of Chief Counsel
                                                       Washington, DC



                                     CERTIFICATE OF SERVICE

       I, Reuben S. Schifman, hereby certify that on January 28, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, and copies will be sent electronically

to the registered participants as identified in the Notice of Electronic Filing.



       /s/ Reuben Schifman___
       REUBEN S. SCHIFMAN
